EXCHANGE AGREEMENT

This EXCHANGE AGREEMENT, dated as of May 31, 2005 (this “Agreement”), is entered
into by and among P-COM, INC., a Delaware corporation (the “Company”), and
     (each a “Holder” and collectively, the “Holders”), with reference to the
following facts:

A. The Holders presently hold a total of 2,000 shares of the Company’s Series D
Convertible Preferred Stock, with a face value of $1,000 per share or $2,000,000
in the aggregate (the “Series D Shares”). The Series D Shares are presently
convertible into a number of shares of the Company’s common stock, par value
$0.0001 per share (“Common Stock”), equal to their aggregate face value
($2,000,000) divided by a conversion price of $4.50 per share, or approximately
444,444 shares of Common Stock.

B. The Company desires to exchange all outstanding Series D Shares for (i) a
number of shares of the Company’s Series G Convertible Preferred Stock with an
aggregate face value of $1,000,000 (the “Series G Shares”) and (ii) warrants to
purchase a total of 1,000,000 shares of Common Stock at an exercise price of
$0.001 per share (the “Exchange Warrants”). The Series G Shares will be
convertible into a number of shares of Common Stock equal to their aggregate
face value ($1,000,000) divided by a conversion price of $0.50 per share, or
2,000,000 shares of Common Stock.

C. The Holders desire to accept the Series G Shares and the Exchange Warrants in
exchange for the surrender and cancellation of all of their Series D Shares, in
accordance with the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree hereby as
follows:

1. Exchange

1.1 Exchange of Securities. Subject to the terms and conditions contained
herein, the Company agrees to issue to the Holders, and the Holders agree to
accept, the Series G Shares and the Exchange Warrants, in full consideration for
the surrender and cancellation of all Series D Shares held by the Holders.

1.2 Delivery of Securities. At the Closing (as defined below), (a) the Holders
shall surrender to the Company the original certificates evidencing the Series D
Shares, duly endorsed in blank or accompanied by other valid instruments of
transfer, and (b) the Company shall deliver to the Holders one or more
certificates evidencing the Series G Shares and the Exchange Warrants issued in
the respective names of the Holders in the respective amounts set forth on the
signature page hereto.

2. Closing. Subject to the prior satisfaction or waiver of the conditions set
forth in Section 4 hereof, the closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the principal executive offices of
the Company at 10:00 A.M., local time, on June 10, 2005, 2005 or at such other
place and time as the Company and the Holders may mutually agree (the “Closing
Date”).

3. Representations and Warranties

3.1 Representations and Warranties of the Company. The Company represents and
warrants to the Holders as follows:

(a) Organization; Power. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware. The
Company has all requisite corporate power and authority to execute, deliver and
carry out the terms of this Agreement. The execution and delivery by the Company
of this Agreement, the performance of the Company’s obligations hereunder and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Company.

(b) Binding Effect. This Agreement has been duly executed and delivered by the
Company and is the legally valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

(c) Validity of Shares. The Series G Shares, when issued in accordance with the
terms of this Agreement, will be duly authorized by all necessary corporate
action, validly issued, fully paid and non-assessable. The shares of Common
Stock issuable upon conversion of the Series G Shares and upon exercise of the
Exchange Warrants, when issued in accordance with the terms of the Series G
Shares and the Exchange Warrants, will be duly authorized by all necessary
corporate action, validly issued, fully paid and non-assessable.

(d) SEC Registration; Company Information; Status. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and, the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it pursuant to the reporting requirements of the Exchange Act, including
material filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of
the foregoing including filings incorporated by reference therein being referred
to herein as the “Commission Documents”). The Company has not provided to the
Holders any material non-public information or other information which,
according to applicable law, rule or regulation, was required to have been
disclosed publicly by the Company but which has not been so disclosed, other
than with respect to the transactions contemplated by this Agreement. At the
times of their respective filings, each Commission Document complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder and other federal, state and local
laws, rules and regulations applicable to such documents, and, as of their
respective dates, no Commission Document (including without limitation any
financial statement filed therewith) contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. Since the filing of
the most recently filed Commission Document, there have been no developments
which would reasonably be expected to materially and adversely affect the
business, operations or prospects of the Company.

3.2 Representations and Warranties of the Holders. Each of the Holders,
severally but not jointly, represents and warrants to the Company as follows:

(a) Purchase for Own Account, Etc. Such Holder is acquiring the Series G Shares,
the Exchange Warrants and the shares of Common Stock issuable upon conversion or
exercise thereof (collectively, the “Securities”) for its own account for
investment purposes only and not with a view towards the public sale or
distribution thereof.

(b) Accredited Investor Status. Such Holder is an “accredited investor,” as that
term is defined in Rule 501(a) of Regulation D.

(c) Transfer or Resale. Such Holder understands that (i) the Securities are
considered “restricted securities,” as that term is defined in Rule 144
promulgated under the Securities Act of 1933, as amended (the “Securities Act”),
the sale or resale of the Securities has not been registered under the
Securities Act or any state securities laws, and the Securities may not be
transferred unless (A) the transfer is made pursuant to and as set forth in an
effective registration statement under the Securities Act covering the
Securities, (B) such Holder shall have delivered to the Company an opinion of
counsel, in form and substance reasonably satisfactory to the Company, to the
effect that the Securities to be sold or transferred may be sold or transferred
pursuant to an exemption from such registration, or (C) sold under and in
compliance with Rule 144; and (ii) neither the Company nor any other person is
under any obligation to register such Securities under the Securities Act or any
state securities laws.

(d) Legends. Such Holder understands that the certificates evidencing the
Securities may bear a restrictive legend in substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES OR IN ANY OTHER JURISDICTION. THE SECURITIES REPRESENTED BY
THIS CERTIFICATE MAY NOT BE OFFERED, SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER APPLICABLE SECURITIES
LAWS UNLESS OFFERED, SOLD OR TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THOSE LAWS.

(e) Residency. Such Holder is a resident of the jurisdiction set forth under
such Holder’s name on the signature page hereto executed by such Holder.

(f) Title. Such Holder holds good and valid title to its respective Series D
Shares, free and clear of any mortgage, pledge, assessment, security interest,
lease, lien (statutory or otherwise), adverse claim, levy, charge or other
encumbrance of any kind, or any conditional sale or other title retention
agreement, and any financing statement filed under the Uniform Commercial Code
or comparable law of any jurisdiction, and such Holder has not heretofore
assigned, transferred or otherwise disposed of any interest in such Series D
Shares.

(g) Authorization. Such Holder has the requisite corporate power and authority
to enter into and perform its obligations under this Agreement. The execution,
delivery and performance by such Holder of this Agreement and the consummation
by it of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action on the part of such Holder.

(h) Binding Effect. This Agreement has been duly executed and delivered by such
Holder and is the legally valid and binding obligation of such Holder,
enforceable against such Holder in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

4. Conditions Precedent

4.1 Conditions to the Obligations of the Company. The obligations of the Company
hereunder are subject to the satisfaction, on or before the Closing Date, of
each of the following conditions, provided that such conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:

(a) Each Holder shall have executed this Agreement and delivered the same to the
Company.

(b) Each Holder shall have delivered the original certificate(s) evidencing its
respective Series D Shares, in genuine and unaltered form, to the Company for
cancellation.

(c) The representations and warranties of each Holder shall be true and correct
as of the date when made and as of the Closing Date as though made at that time,
and such Holder shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Holder at or prior
to the Closing Date.

(d) No statute, rule, regulation, executive order, decree, ruling, injunction,
action or proceeding shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby that questions the validity or challenges or prohibits the consummation
of any of the transactions contemplated by this Agreement.

4.2 Conditions to the Obligations of the Holders. The obligations of the Holders
hereunder are subject to the satisfaction, on or before the Closing Date, of
each of the following conditions, provided that such conditions are for each
Holder’s sole benefit and may be waived by any Holder at any time in such
Holder’s sole discretion:

(a) The Company shall have executed this Agreement and delivered the same to
such Holder.

(b) A Certificate of Designation, Preferences and Rights of Series G Convertible
Preferred Stock, in form and substance mutually acceptable to the Company and
the Holders, shall have been filed with the Delaware Secretary of State and a
copy thereof, certified by the Delaware Secretary of State, shall have been
delivered to the Holders.

(c) The Company shall have delivered to such Holder one or more duly executed
certificates representing its respective Series G Shares and Exchange Warrant
(in such denominations as such Holder may request) registered in such Holder’s
name, in form and substance mutually acceptable to the Company and the Holders.

(d) The representations and warranties of the Company shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
and the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company on or prior
to the Closing Date.

(e) No statute, rule, regulation, executive order, decree, ruling, injunction,
action or proceeding shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby that questions the validity or challenges or prohibits the consummation
of any of the transactions contemplated by this Agreement.

5. Miscellaneous

5.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed in the State of Delaware.

5.2 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. This Agreement, once executed by a party, may be delivered to the
other parties hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

5.3 Headings. The descriptive headings of the several sections of this Agreement
are inserted for purposes of reference only, and shall not affect the meaning or
construction of any of the provisions hereof.

5.4 Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.

5.5 Entire Agreement. This Agreement contains the entire understanding of the
Holders, the Company, their affiliates and persons acting on their behalf with
respect to the matters covered herein and, except as specifically set forth
herein, neither the Company nor any Holder makes any representation, warranty,
covenant or undertaking with respect to any such matters.

5.6 Waiver; Amendment. No provision of this Agreement may be waived other than
by an instrument in writing signed by the party against whom enforcement of such
waiver is sought, and no provision of this Agreement may be amended other than
by an instrument in writing signed by the Company and the Holders.

5.7 Notices. Any notices required or permitted to be given under the terms of
this Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally, by responsible overnight carrier or by
confirmed facsimile, and shall be effective five days after being placed in the
mail, if mailed, or upon receipt or refusal of receipt, if delivered personally
or by responsible overnight carrier or confirmed facsimile, in each case
addressed to a party. The initial addresses for such communications shall be as
follows, and each party shall provide notice to the other parties of any change
in such party’s address:

If to the Company:

P-Com, Inc.

1996 Lundy Avenue

San Jose, CA 95131

Telephone: 408-866-3666

Facsimile: 408-866-3655

Attention: General Counsel

If to a Holder, to the address set forth under such Holder’s name on the
signature page hereto.

5.8 Successors and Assigns. No party to this agreement may assign this Agreement
or any of its rights or obligations hereunder without the prior written consent
of the other parties hereto. Subject to the foregoing, this Agreement shall be
binding upon and inure to the benefit of the parties and their successors and
permitted assigns.

5.9 Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

5.10 Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

5.11 Expenses. Each party shall pay its own costs and expenses incurred in
connection with the negotiation, execution, delivery and performance of this
Agreement.

5.12 Joint Participation in Drafting. Each party to this Agreement has
participated in the negotiation and drafting of this Agreement. As such, the
language used herein and therein shall be deemed to be the language chosen by
the parties hereto to express their mutual intent, and no rule of strict
construction will be applied against any party to this Agreement.

[Signature Page Follows]

1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

P-COM, INC., a Delaware corporation

By:

Name:

Title:

HOLDER

     

2